Title: Joseph Hunter to Thomas Jefferson, 1 March 1812
From: Hunter, Joseph
To: Jefferson, Thomas


          
                  Sir 
                   
                     Warren 
                     March 1st 1812
           I received a letter from you some time ago thro the hands of Col Nicholas requesting me to call and repaire your clocks which letter I should have answered last court but haveing no business there I had no recollection of the day until the Citizens ware gon. I have now to informe you that my situation is such that I cannot attend as I would wish to the calls of my Pattrons, but if it will not be too late for you I will indevour to call on you at April court at which time if it is not in my power to do so you shall be
			 informed of it by Youres respectfully
          
            Joseph Hunter
        